Title: From George Washington to John Laurens, 30 January 1781
From: Washington, George
To: Laurens, John


                        
                            Dear Sir,
                            New Windsor 30th Jany 1781
                        
                        Before this letter reaches Boston, you will, no doubt have heard of the revolt of part of the Jersey line—I
                            did not hesitate a moment upon the report of it in determining to bring the matter to a speedy issue, by adopting the most
                            rigorous coercion—accordingly a detachment marched from the Posts below, and on the Morning of the 27th surrounded their
                            Quarters & brought them—without opposition to unconditional submission. Two of the principal actors were
                            immediately executed on the spot, & the remainder exhibiting genuine signs of contrition, were pardoned.
                        Much praise is due to the detachment which marched to quell the Insurgents; for its obedience, patience and
                            perseverence in traversing the Highlands through Snow; Eighteen or twenty Inches deep; and its readiness to execute any
                            order the emergency of the case should require.
                        Letters by the last Southern Post advise me of Arnolds having landed high up James River—Marching to
                            Richmond—destroying a few Public Stores, and a public foundary—and then retiring to the place of his debarkation—Since
                            which I have heard nothing further of him. I am also advised, by General Greene, that the detachment under the command of
                            Leslie had landed (on the 21st Ulto) at Charles Town; and was on the March to join Lord Cornwallis, but from the exhausted
                            State of the country about Charlottesburg, he had moved to his left, and had taken a position at a place called checaws on
                            the side of the River Pedee. His present curcumstances, and future prospects are distressing & gloomy. Many
                            & loud are our calls from every quarter for a decisive Naval superiority, and how might the enemy be crushed if we
                            had it!
                        I have recollected (in addition to the Memm I gave you at headquarters) a few articles, by the purchase of
                            which you will oblige me. Tilghman has recovered of his fever, but is still weak & Low—We all unite in best wishes
                            for you, and I am—most sincerely affectionately Dr Sir Yr Obedt Servt
                        
                            Go: Washington
                        
                    